Franklin App. No. 02AP-511. Discretionary appeal allowed on Propositions of Law II and III only.
Lundberg Stratton and O’Donnell, JJ., concur but would allow all propositions of law.
O’Connor, J., concurs but would allow all propositions of law and hold for 2003-0302 and 2003-0362, Taylor v. Kemper Ins. Co., Cuyahoga App. No. 81360, 2003-0hio-177, and 2002-0932, Westfield Ins. Co. v. Galatis, Summit App. No. 20784, 2002-0hio-1502.
Moyer, C.J., concurs but would hold Proposition of Law II for 2002-0610, Geren v. Westfield Ins. Co., Lucas App. No. L-01-1398, 2002-0hio-1230, and Proposition of Law III for Taylor.
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.